Haskell, J.
Objections to the acceptance of the report of a committee appointed on appeal from county commissioners on the location of a highway. Two objections are made :
I. Because one member of the committee owned land in the town of Andover, into which town the road ran, and was a *188taxpayer therein and therefore is not a " disinterested ” person as required by statute.
The original petition was signed by the selectmen of Andover, authorized by a vote of the town, and they are the appellants in this case. This member of the committee was not an inhabitant of the town and therefore not disqualified as a party to the suit. Nor would any part of his land be taken by the location of the way. The cases of State v. Delesdernier, 2 Fairf. 473, and of Friend, Appellant, 53 Maine, 387, and of Pearce v. Atwood, 13 Mass. 324, cited at the bar, are, therefore, not in point. These cases hold that any direct interest, however small, will disqualify a judicial officer, " for no man can lawfully sit as a judge ” in his own case. An interest that disqualifies from judicial action may be small, but it must be an interest, direct, definite, and capable of demonstration; not remote, uncertain, contingent or unsubstantial, or merely speculative and theoretic. Fletcher v. Railroad, 74 Maine, 434; Jones v. Larrabee, 47 Maine, 474; Warren v. Baxter, 48 Maine, 193.
The requirement to be disinterested is the equivalent of not interested. Interest therefore disqualifies. In this case, what interest had the committee-man who is objected to ? He was liable for taxes on his land in Andover. Prima facie his interest would be against building the road laid out by the committee. As a taxpayer in any other town in the county, his apparent interest would be in the same direction, for the county would be liable to pay damages for land taken. If liability to pay taxes that may be applied to the building of any highway be the test of disqualification, no citizen of a county can act as county commissioner, or committee-man, in the location of highways in his county, nor can selectmen of towns act in the laying of town-ways in their towns. The liability of taxation for public works is not such an interest as disqualifies action in theii construction. Otherwise, government would be impossible. Committees on appeal exercise the same function, Avhether considered judicial or administrative, that county commissioners exercise in the first instance, and the same test of qualification applies to both. It has ahvays been held in Massachusetts, and *189believed in this State, that liability for taxation in the town or county where the road is laid, does not disqualify. Wilbraham v. County Commissioners, 11 Pick. 322: Danvers v. Co. Commissioners, 2 Met. 185.
If it were shown that some noil-apparent interest influenced a member of the committee and rendered him impartial, such fact might attack the integrity of the report, but would not show a disqualification of the committee. It might destroy action, but not authority to act. No such facts are shown, neither is the fairness or integrity of the report questioned.
II. Because the way to be laid is not sufficiently described in the original petition.
The description commences at Andover Corner, a well known point, thence through Andover, Roxbury and Rumford via Swain’s Notch to the county road near the dwelling of Manley Blanchard in Rumford, thence to Rumford Palls. The termini are fixed and certain. The route is via Swain’s Notch. The locality is almost mountainous, and Swain’s Notch is a well known pass between the hills. No one could mistake the general route proposed. The petition is as specific as it well could be, and is sufficient. Packard v. Co. Commissioners, 80 Maine, 43.

Exceptions sustained. Report accepted.